     Case 2:20-cv-00875-TLN-EFB Document 10 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAY L. SELLERS,                                    No. 2:20-cv-00875-TLN-EFB
12                       Plaintiff,
13              v.                                       ORDER
14    CITY OF DAVIS POLICE
      DEPARTMENT, ESPRESSO ROMA
15    INC., PINE TREE GARDENS, US
      ATTORNEY FOR EASTERN
16    CALIFORNIA,
17                       Defendants.
18

19          Plaintiff Jay L. Sellers (“Plaintiff”), an individual proceeding pro se, filed the instant

20   action on April 28, 2020. The matter was referred to a United States Magistrate Judge pursuant to

21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On June 12, 2020, the magistrate judge filed findings and recommendations which were

23   served on all parties and which contained notice to all parties that any objections to the findings

24   and recommendations were to be filed within fourteen days. (ECF No. 8.) Neither party has filed

25   objections to the Findings and Recommendations.1

26
27          1
              Plaintiff, however, did file a document styled as a “Motion to Dismiss Action Without
     Prejudice.” ECF No. 9. Plaintiff’s filing is not responsive to the pending findings and
28   recommendations.
     Case 2:20-cv-00875-TLN-EFB Document 10 Filed 07/08/20 Page 2 of 2

 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS ORDERED that:

 8          1. The Findings and Recommendations filed June 12, 2020, are adopted in full;

 9          2. This action is DISMISSED without prejudice; and

10          3. The Clerk of the Court is directed to close this case.

11          IT IS SO ORDERED.

12   DATED: July 6, 2020

13

14

15
                                                               Troy L. Nunley
16                                                             United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
